 In the Matter of SAWYER MACHINE WORKS, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS LODGE No. 1311 (INDEPENDENT),PETITIONERCase No. 36-RC-413.Decided December 8,1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Howard A.McIntyre, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :The Employer operates a machine shop in Eugene, Oregon, em-ploying some eight machinists. It manufactures, on order pieces oflumber and sawmill equipment and machinery and does a substantialservicing and repair business.In 1949, the Employer purchased rawmaterials, amounting to some $75,000, 93 percent of which originatedoutside the State but bought from local distributors, and total re-ceipts in that period amounted to $198,000, of which 2.6 percent wasderived from direct interstate sales.The evidence also shows thatsome $38,300 in revenue was derived from firms who sell goods valuedat $25,000 or more outside the State.The Employer contends that itis not engaged in commerce within the meaning of the Act. In thecase ofHollow Tree Lumber Company,'recently issued, we held thatwe will assert jurisdiction where the Employer sells goods or services,valued at $50,000 or more necessary to the operation of enterpriseswhich in turn produce goods, valued at $25,000 or more for shipmentoutside the State.As the record fails to show that the Employerrendered services, in value of $50,000 to such firms, we conclude thatalthough the Employer's operations affect commerce, it would noteffectuate the policies of the Act to assert jurisdiction herein.Ac-cordingly, we shall dismiss the petition 2ORDERIT IS HEREBY ORDERED that the petition be, and it hereby is, dismissed.191 NLRB 635.2Cf.Geo. Myrmo and Sons Machine Shop,92 NLRB No. 104.92 NLRB No. 103.580